NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



VOLKSWAGEN AKTIENGESELLSCHAFT )
d/b/a VOLKSWAGEN AG,                     )
                                         )
             Appellant,                  )
                                         )
v.                                       )               Case No. 2D15-5716
                                         )
CAROL JONES, individually and as         )
personal representative of the Estate of )
Kenneth Jones, deceased,                 )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 17, 2017.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Ronald Ficarrotta, Judge.

Robert E. Biasotti and Christine R. O'Neil
of Biasotti and Associates, St. Petersburg,
for Appellant.

Paulo R. Lima, David A. Jagolinzer, and
Janpaul Portal of The Ferraro Law Firm,
P.A., Miami, for Appellee.



ROTHSTEIN-YOUAKIM, Judge.

              Volkswagen Aktiengesellschaft (VWAG) seeks review of an interlocutory

order denying its motion to dismiss for lack of personal jurisdiction a complaint filed
against it.1 We reverse the trial court's order because Mrs. Jones did not establish that

VWAG has the requisite minimum contacts with Florida for the exercise of personal

jurisdiction to comport with due process, and we remand for the trial court to consider in

the first instance Mrs. Jones's February 19, 2015, motion to compel to the extent that

the motion sought discovery relevant to personal jurisdiction.

                                I. PROCEDURAL HISTORY

              In 2009, Kenneth and Carol Jones filed suit against sixteen defendants,

including Volkswagen Group of America, Inc. (VWOA), alleging that Mr. Jones had

developed mesothelioma as a result of his exposure to asbestos-containing products

that the defendants had manufactured, distributed, and sold. The Joneses' theory was

that Mr. Jones had been exposed to these products in the course of both his career in

the automotive industry in upstate New York and his work on his personal vehicle—a

1987 Volkswagen Quantum that had been given to him upon his retirement—in Florida.

Mr. Jones died while the case was pending, and Mrs. Jones, individually and as

personal representative of Mr. Jones's estate, filed an amended complaint against the

same defendants. VWAG was not named as a defendant in either complaint.

              In October 2011, Mrs. Jones moved to add VWAG as a defendant. The

trial court granted the motion, and Mrs. Jones filed a second amended complaint adding

VWAG. VWAG moved to quash service of process, asserting that Mrs. Jones had

failed to comply with the Hague Convention on the Service Abroad of Judicial and

Extrajudicial Documents in Civil or Commercial Matters, November 15, 1965, 20 U.S.T.




              1We    have jurisdiction. See Fla. R. App. P. 9.030(b)(1)(B),
9.130(a)(3)(C)(i).


                                             -2-
361 (hereinafter Hague Convention). See also § 48.194(1), Fla. Stat. (2011) (providing

that service of process on persons outside United States may be required to conform to

provisions of Hague Convention).

              After Mrs. Jones effected service, VWAG filed an answer, asserting, as an

affirmative defense, that the Florida courts lacked personal jurisdiction over it. On

February 19, 2015, Mrs. Jones moved pursuant to Florida Rule of Civil Procedure

1.310(b)(6) to compel VWAG to produce its designated corporate representatives for

deposition duces tecum on matters "relevant to the issues of jurisdiction and/or liability

and causation." A week later, VWAG moved to dismiss the complaint based on a lack

of personal jurisdiction, and it submitted a supporting affidavit from Ian Ceresney, who

has been VWAG's corporate counsel in the United States for more than thirty-five years

(the Ceresney affidavit). Mrs. Jones opposed the motion and moved for sanctions

pursuant to section 57.105, Florida Statutes (2014); she submitted a supporting affidavit

from Gabriel Saade, who is a law clerk employed by her counsel (the Saade affidavit),

and multiple other documents.2




              2These  other documents included her counsel's letters to VWAG pursuant
to section 57.105; what purportedly were excerpts from Mr. Jones's 2009 deposition;
copies of correspondence between the parties; a copy of her unverified second
amended complaint; the prior order from this case quashing service of process but
denying dismissal as premature; excerpts of depositions of a VWOA corporate
representative, Robert Cameron, in unrelated cases in which VWAG was not a party; an
affidavit of Scott McConnell that pertains to codefendants Honeywell Deutschland
GmbH, Honeywell Bremsbelag GmbH f/k/a AlliedSignal Bremsbelag GmbH f/k/a Jurid
Werke GmbH, and Honeywell Aftermarket Europe GmbH's (collectively, Honeywell
Germany); a deposition of codefendants Honeywell Germany's corporate
representative; and the deposition of the former President and CEO of VWOA taken in
an unrelated case.


                                            -3-
              In light of the volume of Mrs. Jones's filings and the complexity of the

issues involved, VWAG requested that the court hold an evidentiary hearing on its

motion to dismiss. Mrs. Jones "reluctantly" agreed to an evidentiary hearing and

submitted additional materials3 in advance of the hearing. Mrs. Jones's motion to

compel was noticed for hearing at the same time.4

              At the "evidentiary hearing," VWAG relied solely on the Ceresney affidavit,

and Mrs. Jones's counsel presented a Power Point presentation and relied on Mrs.

Jones's previous filings. Mrs. Jones asked the trial court for "leave . . . to take discovery

based on personal jurisdictional facts, including the corporate representative of

[VWAG]," if the court "were not inclined to just deny the Motion to Dismiss outright."

There was no testimony at the hearing, and the trial court did not receive anything into

evidence. At the conclusion of the hearing, the court said only: "Defendant Volkswagen

AG's Motion to Dismiss for Lack of Personal Jurisdiction is denied. I make a specific

finding that there was no waiver [of the defense of lack of personal jurisdiction] on their



              3These   materials included duplicates of some of the items described in the
previous footnote, in addition to the following: copies of VWAG's answers to
interrogatories in an unrelated New York case; VWOA's answers to interrogatories in an
unrelated California case; correspondence from VWOA to the United States
Environmental Protection Agency; a copy of a Volkswagen Magazine advertisement; a
copy of what appears to be a screen print of an internet search for anything related to
VWAG and Florida; a document that appears to be a comprehensive listing of VWAG's
interests in various global subsidiaries; a copy of a Power Point presentation presented
at an automobile industry conference in 2012; an article, allegedly from VWAG's
website, lauding Audi's inroads into "piloted" (driverless) vehicles and highlighting Audi's
accomplishment as the first automaker to conduct a "piloted vehicle" test on a public
road (on the Lee Roy Selmon expressway in Tampa); and a copy of a 1967 brochure
listing Volkswagen distributers and dealers in North America.
              4The record reflects much squabbling between the parties regarding both
the nature of the hearing and Mrs. Jones's need for and access to jurisdictional
discovery. Absent any findings by the circuit court, we decline to wade into those areas.


                                            -4-
part, but I find there is sufficient evidence of specific jurisdiction." The court made no

statements from which we might obtain some insight into the rationale for its ruling; nor

did it do so in its written order, in which it simply reiterated its conclusion and also

denied Mrs. Jones's motion for sanctions. The trial court granted Mrs. Jones's motion to

compel with respect to merits discovery (as the need for jurisdictional discovery was

now moot) but agreed to stay the order pending appeal.

              VWAG timely appealed.

                     II. THE PARTIES' ARGUMENTS ON APPEAL

              On appeal, VWAG argues that (1) the complaint failed to establish

personal jurisdiction under Florida's Long-Arm Statute, (2) Mrs. Jones failed to refute

any of the factual allegations included in the affidavit attached to its motion to dismiss,

and (3) the exercise of jurisdiction in this case would violate the Due Process Clause of

the Fourteenth Amendment to the United States Constitution.

              Mrs. Jones argues that (1) notwithstanding the trial court's finding to the

contrary, VWAG waived its right to challenge personal jurisdiction, (2) the affidavit

attached to VWAG's motion to dismiss was not legally sufficient, (3) her second

amended complaint sufficiently pleaded jurisdiction under section 48.193(1)(a)(6),

Florida Statutes,5 and (4) the exercise of jurisdiction in this case comports with due

process because VWAG, acting both directly and through its agent, VWOA, has the

requisite minimum contacts with Florida. Mrs. Jones asks that, if we nonetheless

conclude that she has failed to establish personal jurisdiction, we remand "with




              5Formerly   section 48.193(1)(f). See ch. 2013-164, § 1, at 2012-13, Laws
of Fla.


                                             -5-
instructions that the trial court conduct a hearing after [Mrs. Jones] has had the

opportunity to take limited jurisdictional discovery, including the deposition of VWAG's

corporate representative."

                                     III. DISCUSSION

A. Personal Jurisdiction and Venetian Salami

               To invoke the trial court's jurisdiction over a nonresident defendant, a

plaintiff must allege in the complaint a basis for personal jurisdiction under the long-arm

statute. See § 48.193; Teva Pharm. Indus. v. Ruiz, 181 So. 3d 513, 516-17 (Fla. 2d

DCA 2015). If pleading a basis for specific jurisdiction6 under subsection 48.193(1), due

process considerations also require the plaintiff to establish that the nonresident

defendant "has sufficient minimum contacts with the state so that the exercise of

jurisdiction would not offend traditional notions of fair play and substantial justice." Teva

Pharm., 181 So. 3d at 516. To establish sufficient minimum contacts, a plaintiff must

establish that the defendant's contacts with the forum state (1) are related to the

plaintiff's cause of action or have given rise to it, (2) involve some act by which the

defendant has purposefully availed itself of the privilege of conducting activities within

the forum, and (3) must be such that the defendant should reasonably anticipate being

haled into court there. Moro Aircraft Leasing, Inc., v. Int'l Aviation Mktg., Inc., 206 So.
3d 814, 817 (Fla. 2d DCA 2016). Personal jurisdiction over a nonresident parent



              6"Specific jurisdiction" is jurisdiction that is "confined to adjudication of
'issues deriving from, or connected with, the very controversy that establishes
jurisdiction,' " Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919
(2011) (quoting Arthur T. von Mehren & Donald T. Trautman, Jurisdiction to Adjudicate:
A Suggested Analysis, 79 Harv. L. Rev. 1121, 1136 (1966)), and "requires proof of a
causal connection between the plaintiff's claim and the defendant's activity in the state,"
Erie Ins. Exch. v. Larose, 202 So. 3d 148, 152 (Fla. 2d DCA 2016).


                                            -6-
corporation based on the actions of the resident subsidiary can be obtained by

establishing that the nonresident parent corporation independently satisfies the test for

jurisdiction, that the facts justify piercing the corporate veil, or that the parent exercises

a high and very significant amount of control over the subsidiary to render the subsidiary

an agent or alter ego of the parent. See Schwartzberg v. Knobloch, 98 So. 3d 173, 182

(Fla. 2d DCA 2012).

              The defendant may challenge the jurisdictional allegations in the plaintiff's

complaint or raise a contention of minimum contacts by moving to dismiss the complaint

and filing legally sufficient affidavits or other sworn proof in support. Venetian Salami

Co. v. Parthenais, 554 So. 2d 499, 502 (Fla. 1989); Rautenberg v. Falz, 193 So. 3d 924,

928-29 (Fla. 2d DCA 2016). If the defendant's affidavit or sworn proof fully disputes the

jurisdictional allegations, then the burden shifts to the plaintiff to prove by affidavit or

other sworn proof that there is a basis for personal jurisdiction. Venetian Salami, 554
So. 2d at 502; Rautenberg, 193 So. 3d at 929. If the parties' affidavits and sworn proof

can be harmonized, the trial court can determine the jurisdictional issue based on the

undisputed facts. Venetian Salami, 554 So. 2d at 502-03; Rautenberg, 193 So. 3d at

929.

              If the parties' submissions cannot be harmonized, however, the trial court

must hold a limited evidentiary hearing to resolve the jurisdictional issue. Venetian

Salami, 554 So. 2d at 503; Rautenberg, 193 So. 3d at 929. At that limited evidentiary

hearing, the trial court should receive testimony and evidence, based on which it

resolves the factual disputes and determines whether the plaintiff has proven both

jurisdiction under section 48.193 and satisfaction of due process considerations. See




                                              -7-
Teva Pharm., 181 So. 3d at 521; Madonna v. Gaynor, 95 So. 3d 990, 992 (Fla. 2d DCA

2012); Corporacion Aero Angeles, S.A. v. Fernandez, 69 So. 3d 295, 300 (Fla. 4th DCA

2011) (reversing denial of motion to dismiss following "limited evidentiary hearing" under

Venetian Salami because "the [plaintiff] has not shown that jurisdiction can be

constitutionally asserted over [the defendant]" (emphasis added)).

              We review de novo the trial court's conclusion that it has personal

jurisdiction over VWAG. See Rautenberg, 193 So. 3d at 928.

B. VWAG did not waive the defense of lack of personal jurisdiction

              A defendant waives the defense of personal jurisdiction by failing to timely

object or by first seeking affirmative relief from the trial court. See Babcock v.

Whatmore, 707 So. 2d 702, 704 (Fla. 1998). "Affirmative relief is 'relief for which

defendant might maintain an action independently of plaintiff's claim and on which he

might proceed to recovery, although plaintiff abandoned his cause of action or failed to

establish it.' " Faller v. Faller, 51 So. 3d 1235, 1236 (Fla. 2d DCA 2011) (quoting

Heineken v. Heineken, 683 So. 2d 194, 197 (Fla. 1st DCA 1996)).

              In this case, before filing a responsive pleading, VWAG moved under rule

1.140 to quash service of process for failure to comply with the Hague Convention, and

it also moved under rule 1.070(j) to dismiss for failure to timely serve process. In both

motions, VWAG explicitly indicated that it was not "waiv[ing] any defenses, including but

not limited to personal jurisdiction," but, more importantly, neither motion went to the

merits of the case or requested affirmative relief inconsistent with the defense of lack of

personal jurisdiction. See McDaniel v. FirstBank Puerto Rico, 96 So. 3d 926, 928 (Fla.

2d DCA 2012) (holding that motion to quash insufficient service of process did not result




                                            -8-
in waiver of defense of lack of personal jurisdiction). Consequently, VWAG's filing of

these motions did not constitute a waiver of its challenge to personal jurisdiction.

Moreover, after service was successfully effected, VWAG alleged lack of personal

jurisdiction as an affirmative defense in its timely answer to the complaint. See Fla. R.

Civ. P. 1.140(b) (2014) (providing that the defense of lack of personal jurisdiction "may

be made by motion at the option of the pleader" but "shall be asserted in the responsive

pleading, if one is required" (emphases added)).7 The trial court, therefore, correctly

concluded that VWAG had not waived its challenge to personal jurisdiction.8

C. Specific Jurisdiction and Minimum Contacts

              Mrs. Jones concedes that general jurisdiction does not lie and that she is

proceeding only on a theory of specific jurisdiction under section 48.193(1)(a)(6), which

provides for specific jurisdiction when a defendant

              [c]aus[es] injury to persons or property within this state
              arising out of an act or omission by the defendant outside
              this state, if, at or about the time of the injury, either:

              a. The defendant was engaged in solicitation or service
              activities within this state; or

              b. Products, materials, or things processed, serviced, or
              manufactured by the defendant anywhere were used or


              7Rule  1.140(b) was subsequently amended to provide that the defense of
lack of personal jurisdiction "must be asserted in the responsive pleading, if one is
required." In re Amendments to Fla. Rules of Civil Procedure, 199 So. 3d 867, 871 (Fla.
2016) (emphasis added) (effective Jan. 1, 2017).
              8To the extent that Mrs. Jones argues that VWAG's postanswer motion to
dismiss the complaint based on lack of personal jurisdiction constituted an
impermissible successive motion under rule 1.140(g), Mrs. Jones did not make this
argument to the trial court; therefore, this court will not consider it on appeal. See Mann
v. Yeatts, 111 So. 3d 934, 937 (Fla. 5th DCA 2013) ("Absent fundamental error,
arguments not presented to the trial court may not be considered for the first time on
appeal.").


                                            -9-
              consumed within this state in the ordinary course of
              commerce, trade, or use.

              Mrs. Jones adequately alleged both specific jurisdiction under the long-

arm statute and the requisite minimum contacts with Florida. The second amended

complaint alleged that VWAG is a German company with its principal place of business

in Wolfsburg, Germany, and that "[a]t all times material to this cause of action, [VWAG]

manufactured, sold and/or distributed asbestos-containing products throughout the

United States, including Florida, which [Mr. Jones] purchased, used[,] and was exposed

to in his life, causing [Mr. Jones's] mesothelioma and eventual death" in Florida. It

alleged further that VWAG "is a foreign corporation with offices, agents and/or agencies

in Florida that now conducts and has conducted significant revenue-producing business

in Florida," that it "has derived substantial revenue from intrastate and interstate

commerce and could reasonably expect [its] sale and distribution of products to have

consequences in Florida or any other state," that its "commercial activities in Florida

were not isolated," and that it "has maintained sufficient contacts with Florida and/or

transacted substantial revenue-producing business in Florida."

              VWAG then satisfied its burden to file a legally sufficient affidavit

contesting the jurisdictional allegations in the complaint, see Venetian Salami, 554 So.
2d at 502, by submitting the Ceresney affidavit, which averred:

              1. VWAG does not and never has conducted business in
                 the State of Florida, and does not have and never has
                 had any offices, manufacturing plants, distribution or
                 service centers or other facilities in Florida;

              2. VWAG does not have, nor had it ever had a general
                 manager in Florida, nor has it ever had any person or
                 subsidiary in Florida who can exercise discretion or
                 control over VWAG;



                                           - 10 -
              3. VWAG does not have nor has it ever had any employees,
                 sales representatives, corporate officers, or directors in
                 Florida;

              4. VWAG does not have nor has it ever had any bank
                 accounts or a mailing address or telephone number in
                 Florida;

              5. VWAG has never been obligated to pay taxes in Florida;

              6. VWAG has never been qualified, licensed, authorized, or
                 registered to do business in Florida;

              7. VWAG does not have nor has it ever had a registered
                 agent or other person authorized to accept service of
                 process in Florida;

              8. VWAG does not have any control over the distribution of
                 its products in the United States; and

              9. VWAG ceased production of the "Quantum" model
                 automobile in 1987, and that the last model year in which
                 the Quantum was equipped with asbestos-containing
                 brakes as original equipment was the 1985 model year.

              Mrs. Jones argues that the Ceresney affidavit was not based on personal

knowledge and, therefore, was not legally sufficient. In this context, however, "legally

sufficient" means that "the defendant's affidavit must contain factual allegations which, if

taken as true, show that the defendant's conduct does not subject him to jurisdiction."

Hilltopper Holding Corp. v. Cutchin, 955 So. 2d 598, 601 (Fla. 2d DCA 2007).

Consequently, we decline Mrs. Jones's invitation to look behind the allegations in the

affidavit, and we conclude that the assertions in the Ceresney affidavit sufficiently

refuted the jurisdictional allegations in the complaint.

              The burden then shifted back to Mrs. Jones to prove by affidavit or other

sworn proof that a basis for jurisdiction exists, see Venetian Salami, 554 So. 2d at 502,

and, as mentioned above, she submitted multiple documents and the Saade affidavit, in



                                            - 11 -
which Mr. Saade attested to his 2014 online search for and purchase of Volkswagen

Original Equipment Manufacturer replacement brake pads from a Miami-based auto

parts supplier. But before the trial court could compare the parties' submissions and

determine whether it could resolve the jurisdictional issue based on undisputed facts,

see id. at 502-03, counsel for VWAG requested an evidentiary hearing on the

jurisdictional issue. Counsel for Mrs. Jones agreed and, as also mentioned above,

submitted the plethora of additional materials in advance of the hearing. Therefore,

VWAG invited, and Mrs. Jones failed to preserve, any error in the trial court's failure to

make the initial determination contemplated by Venetian Salami before the evidentiary

hearing. See Mann v. Yeatts, 111 So. 3d 934, 937 (Fla. 5th DCA 2013) (explaining

limitations on review of unpreserved and invited errors).

              At the hearing, Mrs. Jones presented these materials to the court in the

form of a Power Point presentation, and counsel for both parties merely presented

argument based on their prior filings. Although, at oral argument, both parties

characterized this presentation as a "limited evidentiary hearing," the trial court failed to

receive testimony or other evidence on jurisdiction, and it also failed to announce any

findings of fact or explanation for its conclusion that its exercise of personal jurisdiction

would be proper. In short, the hearing was wholly inconsistent with the "limited

evidentiary hearing" contemplated by Venetian Salami. See Teva, 181 So. 3d at 521

(holding that limited evidentiary hearing under Venetian Salami was required because

parties' affidavits and sworn proof could not be reconciled in determining jurisdiction;

"[a]lthough the trial court conducted a hearing on the motion to dismiss, it did not

receive any testimony or evidence at the hearing"; and "[t]he order denying the motion




                                            - 12 -
to dismiss contains no reasoning and does not explain how the trial court resolved the

disputed issues of fact"); Madonna, 95 So. 3d at 992 (explaining that, although

evidentiary hearing under Venetian Salami "is, by definition, to be 'limited,' " hearing

below was insufficient even under that standard because "the trial court never received

testimony or evidence" and "[t]he order denying the motion contains no reasoning and

does not explain how the trial court resolved the disputed issues of fact").

              We do not reverse for a proper hearing because neither party challenges

on appeal the procedure employed below and also because, when viewing any disputed

facts in the light most favorable to Mrs. Jones, we are able to conclude that she would

have been unable to establish the requisite minimum contacts even if the trial court had

conducted such a hearing.9 See WH Smith, PLC v. Benages & Assocs., Inc., 51 So. 3d
577, 581 (Fla. 3d DCA 2010) (reversing denial of motion to dismiss, which trial court did

not base on live testimony but on voluminous discovery, "because, as a matter of law,

based on the disputed facts, which we view in the light most favorable to [plaintiff], and

the uncontroverted facts, [plaintiff] cannot establish that [defendant parent corporation]

was the alter ego of the [defendant subsidiary corporations]"). Nothing that Mrs. Jones

presented to the court established that VWAG has sufficient minimum contacts with

Florida. First, the only Volkswagen on which Mr. Jones did any work in Florida was his

own 1987 Quantum.10 He personally and unilaterally had brought that car to Florida


              9Because  we conclude that Mrs. Jones failed to establish the requisite
minimum contacts, we do not address whether she established facts supporting long-
arm jurisdiction under section 48.193(1)(a)(6).
              10In her brief, Mrs. Jones describes her allegation that Mr. Jones was
exposed to asbestos in Florida while performing a brake job on the Quantum as "[a] key
disputed jurisdictional allegation." At oral argument, however, her counsel asserted that
the Quantum was "irrelevant" to the personal-jurisdiction calculus.


                                           - 13 -
from upstate New York, and the "unilateral activity of another party or a third person is

not an appropriate consideration when determining whether a defendant has sufficient

contacts with a forum State to justify an assertion of jurisdiction." Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 417 (1984). Rather, the

"defendant's suit-related actions must create a substantial connection with the state

before that state can exercise jurisdiction consistent with due process." Teva Pharm.,
181 So. 3d at 521-22 (emphasis added) (citing Walden v. Fiore, 134 S. Ct. 1115, 1121

(2014)); see also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471 (1985) ("Where a

forum seeks to assert specific jurisdiction over an out-of-state defendant who has not

consented to suit there, this 'fair warning' requirement is satisfied if the defendant has

'purposefully directed' his activities at residents of the forum, and the litigation results

from alleged injuries that 'arise out of or relate to' those activities." (footnote and internal

citation omitted)). Moreover, nothing in the record indicates that the replacement

brakes that Mr. Jones installed in Florida contained asbestos or were even

manufactured by VWAG. Indeed, Mr. Jones testified at his deposition that he could not

recall what type of replacement brakes he had installed.

              Furthermore, although Mrs. Jones relies on an agency or parent-

subsidiary theory to attribute to VWAG VWOA's conduct in Florida—specifically,

VWOA's maintenance of a "parts distribution center" in Jacksonville since 1967—Mrs.

Jones has not established that VWAG exercised the " 'high and very significant' degree

of control over [VWOA's] internal day-to-day operations" necessary to support her

theory. See Extendicare, Inc. v. McGillen, 957 So. 2d 58, 64 (Fla. 5th DCA 2007). Nor

has she established how this "parts distribution center" is related to the conduct giving




                                             - 14 -
rise to this action. See Moro Aircraft Leasing, 206 So. 3d at 817 (explaining that

defendant's contacts with forum state "must be related to the plaintiff's cause of action

or have given rise to it" (quoting Fernandez, 69 So. 3d at 299)).

              Finally, the Saade affidavit establishes, at most, that a Florida resident can

order VWAG-manufactured replacement brakes via the internet; it does not establish

how those brakes get to Florida. But, even if they were sent directly from VWAG,

evidence that a foreign company will fill an online order for a particular product falls far

short of establishing that that company has "purposely availed" itself of the privilege of

conducting activities within a particular state. To conclude otherwise would explode "the

territorial limitations on the power of the respective States," which the United States

Supreme Court warned against in Hanson v. Denckla, 357 U.S. 235, 250-51 (1958):

              As technological progress has increased the flow of
              commerce between States, the need for jurisdiction over
              nonresidents has undergone a similar increase. At the same
              time, progress in communications and transportation has
              made the defense of a suit in a foreign tribunal less
              burdensome. In response to these changes, the
              requirements for personal jurisdiction over nonresidents
              have evolved from the rigid rule of Pennoyer v. Neff, 95 U.S.
714[ (1877)], to the flexible standard of International Shoe
              Co. v. [Washington, 326 U.S. 310 (1945)]. But it is a mistake
              to assume that this trend heralds the eventual demise of all
              restrictions on the personal jurisdiction of state courts.
              Those restrictions are more than a guarantee of immunity
              from inconvenient or distant litigation. They are a
              consequence of territorial limitations on the power of the
              respective States.

(Internal citation omitted.)

D. Remedy

              Although we conclude that the trial court erred in denying VWAG's motion

to dismiss, we do not simply remand for entry of an order dismissing VWAG from suit.



                                            - 15 -
Both in the trial court and on appeal, Mrs. Jones asserted that VWAG thwarted her

attempts to conduct limited jurisdictional discovery. She filed her February 19, 2015,

motion to compel before VWAG filed its motion to dismiss, but the trial court, having

denied VWAG's motion to dismiss, never addressed the motion to compel to the extent

that it sought jurisdictional discovery. On appeal, Mrs. Jones requests that we remand

for a new hearing after she "has had the opportunity to take limited jurisdictional

discovery, including the deposition of VWAG's corporate representative," but doing so

would effectively grant her motion to compel, which we may not do in the first instance.

See Maynard v. Fla. Bd. of Educ. ex rel. Univ. of S. Fla., 998 So. 2d 1201, 1207 (Fla. 2d

DCA 2009) (explaining that we may not rule on questions that trial court never

addressed). Accordingly, we remand for the trial court to consider Mrs. Jones's motion

to compel, to the extent that it sought jurisdictional discovery, in light of this opinion.

                                     IV. CONCLUSION

              Based on the foregoing, we reverse the trial court's order denying VWAG's

motion to dismiss the second amended complaint for lack of personal jurisdiction and

remand with directions to consider Mrs. Jones's February 19, 2015, motion to compel to

the extent that the motion sought discovery relevant to the issue of personal jurisdiction.

If the trial court denies Mrs. Jones's motion to compel jurisdictional discovery, it shall

enter an order dismissing VWAG from the suit. If the trial court grants the motion to

compel jurisdictional discovery, the court and the parties shall follow the procedure

prescribed in Venetian Salami to resolve VWAG's motion to dismiss.

              Reversed; remanded with directions.


VILLANTI, C.J., and NORTHCUTT, J., Concur.



                                             - 16 -